Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendments/Argument to the Claims

Examiner has considered the current set of remarks dated 9/30/2020 and all the declarations dated 4/16/2014, 12/22/2014, 12/23/2014, 10/30/2015, 01/25/2017, 11/13/2017, and 6/03/2019.

	Applicant argues that that when targeting insects with a treatment, they are necessarily contained or confined in wire cages with mosquito netting.  None of the instant claims require this particular setup/limitation when treating insects.  The instant set of claims are given the broadest reasonable interpretation, therefore, teachings in the art  that insects are confined within a laboratory room is interpreted to encompass “the insects are in a controlled environment”.
	Applicant further argues that “the result of dusting or spraying with a larvicide to produce a larvicide coating while the insects are in a controlled environment including a confined space is that essentially all the exterior surface of the target will be covered” as quoted by Dobson the inventor.
	This argument is not commensurate in scope with the instant set of claims because the specific coverage is not claimed.

	Applicant further argues, ‘indirectly treated insects’ will be significantly inferior to the coating of a directly treated insect in terms of surface area, thickness and ability for the passive transfer of larvicide to be effective to prevent juvenile mosquito survival.”   The claims are drawn to a coated insect and not the precise method of transfer.  Furthermore, whether or not such an insect is successful is speculative.  For example, a male mosquito could mate with a female and the female now carrying larvicide could decide to lay eggs in a small container with water.  In such situations, the larvicide deposited by the female in the breeding site could have drastic consequences for the developing larvae confined in a small area.

	Applicant argues that the female mosquitoes captured from the wild are different from the laboratory ones of applicant’s invention.  Examiner does not find this argument to be persuasive because there is no evidence that the mosquitoes of Hitoshi and the ones of the instant invention differ genetically, structurally, or behaviorally.  

	Furthermore, Applicant notes “that before this invention, there was skepticism in the art that one could use non-indigenous mosquitoes to deliver a larvicide to an indigenous spawning site.”  All female mosquitoes need to find a location with water to lay their young.  This would be a requirement whether a wild or a laboratory raised 

	Applicant further argues that his mosquitoes have been altered in the laboratory do not bite or transmit infection and thus the insects would not necessarily be expected to successfully travel to a breeding site.  The Wolbachi alteration mentioned in the prior art reference by applicant would affect how the mosquitoes were able to feed, bite a host, and thus transmit disease.  However, this alteration would not necessarily impact the female mosquitoes’ ability to travel to the breeding sites.  Furthermore, the Wolbachia infection impacts female mosquitoes as they age.   So when they are first released, it would be expected that they would still be able to obtain an adequate blood meal allowing for them to lay eggs which would require them to locate a suitable breeding site. 

	Applicant argues the application of the Metcalfe reference to teach creating larvicide coated male mosquitoes because, “generation and use of male mosquitoes would be inferior to use of female mosquitoes in terms of delivering larvicide to a spawning site.”  As argued above, passive transfer to a female could still be significant in the event where the breeding site was small.  The claims are drawn to composition claims and not method claims.  Furthermore, spraying both female and male mosquitoes would be an easier technique since males and females don’t need to be separated.

	Applicant argues that at the time of invention, a person of ordinary skill in the art would not have known that male mosquitoes would deliver a larvicide to a spawning site.  Whether or not the male mosquitoes deliver the larvicide to a spawning site is immaterial since the claims are drawn to coated insects and not to methods of transmission to breeding sites.

The main argument against Durand, Morris, and Panopoulos is that they fail to overcome the alleged flaws in the rejection involving Hitoshi, McMeniman, and Moreira.

Applicant argues that treating breeding sites with larvicide would not result in the claimed non-mosquito carrier organism.  In order to have an appreciable effect on the mosquito population, enough larvicide would need to be added to the target area breeding sites.  Any diving beetle close to the surface where such larvicide was applied would quickly become coated with the larvicide composition.  

Response to Applicants’ Instant Set of Claims

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-49,54-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the independent claims (42 and 61), the term “sufficient amount of larvicide” is not defined in the specification so it is unclear what a sufficient amount of larvicide is or is not.  Because there is no adequate definition in the specification, examiner cannot determine the metes and bounds of the claim language, “sufficient amount of larvicide.”  For the purposes of examination, examiner is interpreting the term “sufficient amount of larvicide” to mean an amount that can potentially cause harm.

	Claims 54 and 60 depend upon claims which have since been cancelled.  Their dependency needs to be corrected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 42,44-45,48-49,54-57,61-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hitoshi  (JPH05320001) in view of McMeniman “A Virulent Wolbachia Infection Decreases the Viability of the Dengue Vector Aegypti during Periods of Embroyonic Quiescence” and Moreira et al. “Human Probing Behavior of Aedes aegypti when infected with a life-shortening strain of Wolbachia”.  Hitoshi has been machine translated into English.

Hitoshi teaches applying a coating of a larvicide/insecticide serving as an insect growth regulator having a negative impact on the survival/metamorphosis of a juvenile insect to an adult carrier female (Paragraphs [1-11]).   The larvicide may be in the form of a powder (Paragraph [9]) or in a liquid formation (Paragraph [8]) or a granular formation (Paragraph[9]).  Translated paragraph 11 further states, “the composition can be applied directly to the female through such methods as spraying or applying directly to the body of the insect…..”   The new limitation added states that wherein the larvicide coating applied to the suitable insects is sufficient so that when the larvicide coated insects are released from the controlled environment and introduced into an environment with an indigenous mosquito population, the larvicide coated insects are as in instant Claim 42,61.
Hitoshi does not address how such an insect carrier can be modified so that it does not transmit unwanted disease, is unable to bite humans, and/or has reduced fertility.  However, at the time of applicant’s invention a person of ordinary skill would have been motivated to have modified such a mosquito carrier in order to prevent the mosquito carrier from biting and transmitting disease such as Dengue to a human host.  McMeniman and Moreira teach modifying a mosquito to reduce its life span, reduce its ability to bite, and reduce its ability to procreate. McMeniman specifically teaches that a Wolbachia strain wMelPop-CLA can be used to infect mosquitoes and that the Wolbachia infection results in reduction of adult lifespan, reduction in ability to vector disease, and significant reduction in fertility as the mosquito ages (Abstract, Author Summary on Page 2).
Moreira further describes how Wolbachia affects the ability of the mosquito to bite. Moreira teaches targeting Aedes aegypti (a mosquito/insect), a recognized vector of Dengue fever, by infecting such an insect with a life-shortening strain of Wolbachia.  In the author’s summary on Page 2, the reference specifically states, “the Wolbachia bacteria appears to reduce mosquito feeding success by preventing the mosquito from as in instant Claim 42,55-57
The addition of a larvicide would reduce the lifespan especially in juvenile mosquitoes.   Hitoshi teaches that female adult insects can be coated with larvicides/insect growth regulators after a blood feeding.   The females would then move to the spawning sites containing multiple larval insects (Paragraph [4]).  There is a high expectation of success in this case because female mosquitoes routinely travel to water based breeding sites to lay eggs where larval mosquito can then be located (Paragraph [4]) and several recognized larvicides are known to work against juvenile mosquito larvae as taught in (Paragraphs [5-6]) as in instant Claim 42
In regards to dependent claims taught by Hitoshi
Hitoshi teaches an application of a chemical agent larvicide such as Diflubenzuron, Pyriproxyfen (a juvenile hormone analog), Mesoprene (Paragraphs [5-6]) as in instant Claims 44-45,48-49.  
In regards to dependent claims taught by McMeniman
	McMeniman teaches that carrier mosquitoes used in the experiments involving Wolbachia are reared in a controlled environment insectary in which the temperature and humidity are controlled (Page 2, Moquito strains and maintenance section) as in instant Claims 62 .  McMeniman teaches a multiple generation in-bred laboratory insect line (Page 2, Mosquito strains and maintenance section) as in instant Claim 54,63
	In regards to dependent claims taught by Moreira
	Page 2 (Mosquitoes Section) states that the carrier mosquitoes used in the experiments involving Wolbachia are reared in a controlled environment insectary in which the temperature and humidity are controlled as in instant Claim 62
	
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.

Claims 42,43,61,66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hitoshi  (JPH05320001) in view of McMeniman “A Virulent Wolbachia Infection Decreases the Viability of the Dengue Vector Aegypti during Periods of Embroyonic Quiescence”, Moreira “Human Probing Behavior of Aedes aegypti when infected with a life-shortening strain of Wolbachia,” and Metcalfe (US 20040200128)

Histoshi, McMeniman, and Moreira apply as above.  All three references use female carriers in their experiments and do not discuss adding larvicide (an insecticide) to a male mosquito.  However, at the time of applicant’s invention, Metcalf provided motivation for adding an insecticide to a male mosquito. On Page 2, Paragraph[23], Metcalfe specifically states that males can be coated with insecticide and come in contact with female mosquitoes during mating and thus pass the insecticides to females during mating.  Because it is know that male and female mosquitoes do indeed mate, there would be a high expectation of success. 

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.


Claims 42,46-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hitoshi  (JPH05320001) in view of McMeniman “A Virulent Wolbachia Infection Decreases the Viability of the Dengue Vector Aegypti during Periods of Embroyonic Quiescence”, Moreira “Human Probing Behavior of Aedes aegypti when infected with a life-shortening strain of Wolbachia,”, and Durand (US 20060127436)

Hitoshi, McMeniman, and Moreira apply as above.  Hitoshi focuses on using a chemical based larvicide to treat mosquitoes.  None of the references cited directly above teach the application of the claimed biological larvicides.  However, at the time of applicant’s invention, the motivation for using a biological insecticide instead of a chemical larvicide was taught in Durand.  Durand teaches that Bacillus thuringiensis israelensis can effectively attack and kill mosquito larvae (Page2, Paragraph [18]).  Thus, it is an alternative larvicide that can be used in place of the chemical larvicide taught in Hitoshi.  Because Bacillus thuringiensis israelensis is known to successfully attack and kill mosquito larvae, there is a high expectation of success that it would be able to operate successfully as a larvicide.
.


Claims 42 and 60 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hitoshi  (JPH05320001) in view of McMeniman “A Virulent Wolbachia Infection Decreases the Viability of the Dengue Vector Aegypti during Periods of Embroyonic Quiescence”, Moreira “Human Probing Behavior of Aedes aegypti when infected with a life-shortening strain of Wolbachia,” and Potential Use of Pyriproxyfen for Control of Aedes aegypti in Iquitos, Peru Journal of Medical Entomology, 2005.
Hitoshi, McMeniman, and Moreira apply as above.  As mentioned above, Hitoshi states that the carrier can be dusted with powder.  The references are silent in regards to the use of Sumilarv as the chosen larvicide.  However, at the time of applicants’ invention, the use of Sumilar would have been obvious to a person of ordinary skill in the art.  An artisan would have been motivated to have used Sumilar because Sihuincha found that Sumilar application drastically decreased the amount of adults that successfully developed from a larval mosquito population (Abstract).

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.



Claims 61 and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hitoshi  (JPH05320001) in view of McMeniman “A Virulent Wolbachia Infection Decreases the Viability of the Dengue Vector Aegypti during Periods of Embroyonic Quiescence”, Moreira “Human Probing Behavior of Aedes aegypti when infected with a life-shortening strain of Wolbachia,” and Morris (USPT 2,393,925)

Hitoshi, McMeniman, and Moreira apply as above.   Hitoshi states that the larvicide in a solid carrier formulation to include clays, talc, diatomaceous earth, corn cob powder, walnut shell powder, etc (Paragraphs [9-10]).  Hitoshi fails to mention specifically how such powder material is successfully added to the insect carrier.  At the time of applicant’s invention, it would have been obvious to use a bellows type dusting apparatus to add the powder material because Morris teaches that insecticides could be dusted onto a target “by hand or power driven dusting machine, hand bellows, or the like” (Page 3, right column, ln 35-40).as in instant Claim 64.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.  


s 61 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hitoshi  (JPH05320001) in view of McMeniman “A Virulent Wolbachia Infection Decreases the Viability of the Dengue Vector Aegypti during Periods of Embroyonic Quiescence”, Moreira “Human Probing Behavior of Aedes aegypti when infected with a life-shortening strain of Wolbachia,”, and Panopoulos (US 20050224596)

Hitoshi, McMeniman, and Moreira apply as above.   Hitoshi teaches that the larvicide may be in a liquid formulation (Paragraph [9]).  Hitoshi does not specifically teach that the liquid formulation is applied to the insect using a squirt bottle.  However, at the time of applicant’s invention, one of ordinary skill would have been motivated to use a squirt bottle to apply an insecticide because Panopoulos teaches that insecticides can be successfully sprayed on a pest directly using a squirt bottle (Page 1, Paragraph [7]).  

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.  

Claims 42,44-47,58-59,61,67  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prakash (US 20080274076) in view of Chandra (Biocontrol of larval mosquitoes by Acilius sulcatus (Coleoptera: Dytiscidase))



Since chemical treatments, larvicidal treatments, juvenile hormones, and mosquito predators are successful at treating mosquitoes, it would have been obvious to have included multiple forms of treatment/all disclosed treatment forms in a body of water containing larval mosquitoes. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F,2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Prakash does not teach that the predator species is actually diving beetles. However, at the time of applicant's invention, Chandra had taught in the background section that diving beetles/dytiscids coexist and are the natural predators of immature mosquitoes. Thus, it would have been obvious to have added bettles/dytiscids to destroy immature mosquito larvae in place of the predator fish. Both male and female diving beetles are able to consume immature mosquitoes. Chandra teaches that its 
Larvicide treatments are routinely applied to bodies of water that contain immature mosquitoes.  Since diving beetles are in the water along with the immature mosquitoes, larvicide treatments applied to the bodies of water containing the mosquito larvae would naturally come into contact with the diving beetles as well and be capable of coating the beetles as well..  Since the specification does not provide further specifics on how the laboratory reared insects/diving beetles are treated in the laboratory, it appears that they are the same as the wild type versions.  

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.


Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LAUREN K. VAN BUREN
Examiner
Art Unit 1632




/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635